Exhibit 10.50

[INTERACTIVE DATA CORPORATION

LETTERHEAD]

PERSONAL

Mr. Mark Hepsworth

176 Riverside Avenue

Riverside, CT 06878

December 3, 2008

Dear Mark:

This contract (the “Secondment Second Extension Contract”) sets forth the
revised terms of your secondment to Interactive Data Corporation (“IDCO”). This
contract reflects an extension of your original secondment period as set forth
in the agreement between you and Interactive Data (Europe) Limited (f/k/a FT
Interactive Data (Europe) Limited) (the “IDCO-Europe”) dated September 1, 2005,
as extended by the Secondment Extension Contract dated October 30, 2007 (the
“Original Secondment Contract”). This Secondment Second Extension Contract
amends and supersedes the Original Secondment Contract in its entirety effective
as of the Extension Date set forth below. This Secondment Second Extension
Contract is subject to the approval of IDCO’s Compensation Subcommittee and is
considered supplementary to your basic contract of employment (“Employment
Contract”) (dated 23 May 1995 and amended on 2 April 2003) with IDCO-Europe. At
all times during the period of your secondment, you will remain an employee
IDCO-Europe employed under and subject to your existing terms and conditions of
employment, save as amended below. Your secondment and this Secondment Second
Extension Contract are not intended to be, and shall not create, a contract of
employment between yourself and IDCO or any of its subsidiaries in the United
States.

 

You will be located at:

   Interactive Data Real-Time Services, Inc.    100 Hillside Avenue    White
Plains, NY 10603    United States

At the end of your secondment, you will revert to the terms and conditions of
your Employment Contract, save in relation to your job role, as to which please
see further below.

The conditions of your secondment to IDCO in the United States are as follows:

ASSIGNMENT DETAILS

Items 1 to 21 are based upon known current tax rates, currency exchange rate,
applicable employee benefits etc. and may be varied by IDCO should substantial
changes occur to the same.

 

1) Job Title(s)

   President, Institutional Business

2) Reporting to (job title)

  

Stuart J. Clark (or his successor)

President and Chief Executive Officer

Interactive Data Corporation

 

1



--------------------------------------------------------------------------------

3) Secondment Second Extension Commencement Date

   November ___, 2008

4) Secondment Second Extension Term

   Two years from September 1, 2008 unless terminated earlier on (i) three
month’s written notice by IDCO or (ii) the termination of your employment with
IDCO-Europe for any reason whatsoever.

5) Home Unit / Country

   Interactive Data (Europe) Limited (f/k/a FT Interactive Data (Europe)
Limited)/ United Kingdom

6) Host Assignment Unit

   Interactive Data Corporation

7) Host Country of Assignment

   United States

8) Status

   Married/2 children

REMUNERATION

 

9) Host Base Salary

   $350,000

10) Annual Bonus

   66.67% of base salary upon attainment of Target financial performance, 100%
of base salary upon attainment of Maximum financial performance; 140% of base
salary upon attainment of Stretch performance, subject to the terms and
conditions of the IDCO Executive Bonus Plan as in effect from time to time;
provided, however, that any annual bonus shall be paid no later than March 15th
of the calendar year following the year in which the annual bonus is earned.

SECONDMENT ALLOWANCES

 

11) Accommodation Allowance

   You will be provided a housing allowance of $6,000 (grossed up for US Federal
and New York State taxes) per month during the Secondment Second Extension Term.
Housing allowance payments shall be paid in regular monthly intervals. Any
housing allowance accrued in any calendar year will be paid no later than
March 15th of the year following the year in which the related expense was
incurred.

12) Transportation of Personal Effects

   IDCO will pay reasonable costs (up to $15,500) for transporting your personal
effects upon repatriation. This will include shipment of household goods. IDCO
will pay such amounts directly to the service provider.

 

2



--------------------------------------------------------------------------------

13) Travel Allowance

   IDCO will pay for one business class flight for you and each of your
immediate family members on repatriation.

14) Temporary Living Assistance

   Should you and your family require temporary accommodations prior to leaving
the host country or upon returning to your home country this will be reimbursed
at up to a maximum of $1,500 (grossed up for US Federal and New York State
taxes) for housing in the United States prior to departure and £800 (grossed up
for UK tax) for housing in the United Kingdom after departure. Any temporary
housing reimbursement obligation accrued in any calendar year will be paid no
later than March 15th of the year following the year in which the related
expense was incurred.

15) Home Leave

   IDCO will pay the costs of economy class airfare for two home visits each
year for you and your immediate family members (the cost of the same will be
grossed up for US Federal and New York State taxes).

16) Emergency Leave

   IDCO will pay the cost of economy class airfare to return you and/or your
immediate family members to the UK in the event of a family emergency. Approval
from the Vice President, Human Resources is required prior to departure from the
assignment location (the cost of the same will be grossed up for US Federal and
New York State taxes).

17) Car Allowance

   IDCO will provide you with a car allowance of $7,200 per year (grossed up for
US Federal and New York State taxes). Car allowance payments shall be paid in
equal instalments at regular intervals corresponding to IDCO’s payroll schedule
in effect from time to time (currently bi-monthly). Any car allowance obligation
accrued in any calendar year will be paid no later than March 15th of the year
following the year in which the related expense was incurred.

18) School Fees

   IDCO will pay up to $25,000 (grossed up for US Federal and New York State
taxes) per year per child for private school fees. Tuition payments will be paid
directly to the applicable school.

19) Tax Assistance

   IDCO will provide, through its approved vendor, tax planning and preparation
assistance for the tax years (US and UK) covered during your assignment
extension. IDCO will pay such amounts directly to the service provider. Any such
amounts the Company pays which constitute income will be grossed up for US
Federal and New York State taxes.

 

3



--------------------------------------------------------------------------------

OTHER

 

20) Pearson Group Pension Plan

   You may remain a member of the Pearson Group Pension Plan so long as IDCO
permits its UK employees to participate in such Plan on terms consistent with
those offered to other IDCO U.K. employees from time to time. For pension fund
purposes your notional salary will be £185,500.

21) National Insurance Contributions

   You may be required to continue payment of your national insurance
contributions in the UK while you are on secondment.

Appendix A of your Employment Contract is amended mutatis mutandis such that the
obligations and rights set forth on Appendix A in the sections entitled, “Data
Protection”, “Outside Interests”, “Copyright”, and “Restrictive Covenants” apply
not only to IDCO-Europe but to Interactive Data Corporation, and each of its
subsidiaries.

During the Secondment Second Extension Term you agree that IDCO and IDCO-Europe
are authorized to deduct from your salary any deductions that any competent
taxation authority requires to be deducted and that you will indemnify and keep
indemnified IDCO and its subsidiaries from and against any outstanding liability
to any competent taxation authority in respect of any sums found due in respect
of the payment of salary to you.

Upon the successful completion of this Secondment Second Extension Contract, you
will be offered the opportunity to return to a position within IDCO-Europe. The
cost of returning you and your family to your Home Unit, including the cost of
direct route business class airfare and the shipment of household and personal
effects will be borne by IDCO-Europe as set forth above. If a position
comparable to your current position (and at a salary of no less than £185,500
but excepting those elements related to expatriate status, e.g., housing
allowance, private school fees or, if greater, your then base salary at the IDCO
budget exchange rate in effect at that time) is not available and your
employment is terminated by reason of redundancy you will be entitled to
severance in accordance with IDCO’s U.K. Severance Policy provided, however,
that any severance payments made to you pursuant to the UK Severance Policy
shall be made in a lump sum no later than March 15th of the year following the
year in which your employment is terminated and otherwise in a manner so as to
be exempt from the requirements of Section 409A of the Code (as defined below)
under the short term deferral exception.

If your employment is terminated by IDCO-Europe during the Secondment Second
Extension Term for any reason other than one justifying summary dismissal
without notice under your employment terms or common law, IDCO will pay the
repatriation costs specified above. If you resign during the Secondment Second
Extension Term to accept an offer of employment by another company, IDCO shall
have no obligation to pay any repatriation any costs.

If any provision of this Secondment Second Extension Contract would, in the
reasonable, good faith judgment of the IDCO General Counsel, contravene any
regulations or U.S. Treasury guidance promulgated under Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”) or could cause payment to
be subject to the interest and penalties under Section 409A of the Code, such
provision of this contract shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

Anything in this Secondment Second Extension Contract to the contrary
notwithstanding, no reimbursement or other amount payable to you pursuant to any
provisions of this Secondment Second Extension Contract or to any plan or
arrangement of Pearson, IDCO or any of its subsidiaries, covered by this
Secondment Second Extension Contract shall be paid later than the last day of
the calendar year following the calendar year in which the related expense was
incurred, except to the extent that the right to reimbursement does not provide
for a “deferral of compensation” within the meaning of Section 409A of the Code.
No amount reimbursed during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year.

This Secondment Second Extension Contract and the relationships of the parties
in connection with the subject matter of this contract shall be governed by, and
construed in accordance with, the laws of England and Wales.

To indicate that you understand and accept the contents of this Secondment
Second Extension Contract, please sign, date and return to me the duplicate of
this contract. If you have any questions regarding the secondment policy or
process, please contact me or Peter Castrichini at 781 687 8020.

Signed for and on behalf of

 

Interactive Data Corporation

    Signed for Acceptance    

Peg Murphy

    Mark Hepsworth

Date                                                  

    Date                                                  

 

5